DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Qinghong Xu on May 12, 2021.
The application has been amended as follows: 
Abstract, line 6: Delete “FIG. 1”;
Claim 1: A universal power input assembly, comprising: an input power terminal; a first circuit board; a second circuit board; a case for holding the first circuit board and the second circuit board; wherein the input power terminal is electrically coupled to the first circuit board, and the first circuit board includes a first connector and a second connector, wherein a first end of the first connector is electrically coupled to the first circuit board and a second end of the first connector is electrically coupled to the second circuit board; a first end of the second connector is electrically coupled to the first circuit board and a second end of the second connector is electrically coupled to the second circuit board; wherein the first circuit board is mounted on the case by a fastener and a ground 
Claim 5: Canceled;

Allowable Subject Matter
Claims 1-4, 8-13 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: allowability resides at least in part with the prior art not showing orfairly teaching a universal power input assembly wherein the first circuit board is mounted on the case by a fastener and a ground terminal of the first circuit board is electrically coupled to the case by a fastener; this in combination with the remaining limitations of the claim. 
Regarding claims 2-4, 8-13: are allowable based on their dependency on claim 1.
Further, the examiner knows of no permissible motivation to combine the prior art such that the subject matter as a whole would have been obvious at the time the invention was made.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OSCAR C JIMENEZ/Examiner, Art Unit 2833